 

EXHIBIT 10.1

 

TWENTy-THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This TWENTy-THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of February 14, 2018 (the “Amendment
Closing Date”) by and among Bacterin International, Inc., a Nevada corporation
(the “Borrower”), ROS acquisition offshore lp, a Cayman Islands Exempted Limited
Partnership (“ROS”), ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (“Royalty Opportunities”), and, in their capacity as Guarantors
under the Credit Agreement (as defined below), XTANT MEDICAL HOLDINGS, INC., a
Delaware corporation (“Holdings”), X-SPINE SYSTEMS, INC., an Ohio corporation
(“X-Spine” or the “Additional Delayed Draw Borrower” and, together with the
Borrower, the “Borrowers”) and XTANT MEDICAL, INC., a Delaware corporation
(“Xtant” and, along with Holdings and X-Spine, collectively, the “Guarantors”).

 

WHEREAS, the Borrowers, ROS and Royalty Opportunities are party to that certain
Amended and Restated Credit Agreement, dated as of July 27, 2015, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of March 31, 2016, that certain Second Amendment to Amended and Restated Credit
Agreement, dated as of May 25, 2016, that certain Third Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2016, that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of July 29, 2016,
that certain Fifth Amendment to the Amended and Restated Credit Agreement, dated
as of August 12, 2016, that certain Sixth Amendment to the Amended and Restated
Credit Agreement, dated as of September 27, 2016, that certain Seventh Amendment
to the Amended and Restated Credit Agreement, dated as of December 31, 2016,
that certain Eighth Amendment to Amended and Restated Credit Agreement, dated as
of January 13, 2017, that certain Ninth Amendment to Amended and Restated Credit
Agreement, dated as of January 31, 2017, that certain Tenth Amendment to Amended
and Restated Credit Agreement, dated as of February 14, 2017, that certain
Eleventh Amendment to Amended and Restated Credit Agreement, dated as of
February 28, 2017, that certain Twelfth Amendment and Waiver to Amended and
Restated Credit Agreement, dated as of March 31, 2017, that certain Thirteenth
Amendment to Amended and Restated Credit Agreement, dated as of April 30, 2017,
that certain Fourteenth Amendment to Amended and Restated Credit Agreement,
dated as of May 11, 2017, that certain Fifteenth Amendment to Amended and
Restated Credit Agreement, dated as of June 30, 2017, that certain Sixteenth
Amendment to Amended and Restated Credit Agreement, dated as of July 15, 2017,
that certain Seventeenth Amendment and Waiver to Amended and Restated Credit
Agreement, dated as of August 11, 2017, that certain Eighteenth Amendment to
Amended and Restated Credit Agreement, dated as of September 29, 2017, that
certain Nineteenth Amendment to Amended and Restated Credit Agreement, dated as
of October 31, 2017, that certain Waiver, dated as of November 14, 2017, that
certain Twentieth Amendment and Waiver to Amended and Restated Credit Agreement,
dated as of November 30, 2017, that certain Twenty-First Amendment to Amended
and Restated Credit Agreement, dated as of December 28, 2017 and that certain
Twenty-Second Amendment to Amended and Restated Credit Agreement, dated as of
January 30, 2018 (the “Credit Agreement”), pursuant to which (i) ROS and Royalty
Opportunities, as Lenders under the Credit Agreement, have extended credit to
the Borrowers on the terms set forth therein and (ii) each Lender has appointed
ROS as the administrative agent (the “Administrative Agent”) for the Lenders;

 

 

 

 

WHEREAS, the Guarantors and the Administrative Agent entered into an Amended and
Restated Guarantee, dated as of July 31, 2015 and supplemented on September 11,
2015, pursuant to which the Guarantors have agreed to guarantee the Obligations
of the Borrowers under the Credit Agreement;

 

WHEREAS, pursuant to Section 11.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrowers and
the Administrative Agent (acting on behalf of the Lenders); and

 

WHEREAS, the Borrowers and the Lenders desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.       Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.       Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the following definitions in their entirety as
follows:

 

“Change in Control” means and shall be deemed to have occurred if (i) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934 as in effect on the date hereof) (other than OrbiMed Advisors LLC
and any of its Affiliates) shall own, directly or indirectly, beneficially or of
record, determined on a fully diluted basis, more than 35% of the Voting
Securities of Holdings; (ii) a majority of the seats (other than vacant seats)
on the board of directors (or equivalent) of Holdings shall at any time be
occupied by persons who were neither (x) nominated by the board of directors of
Holdings nor (y) appointed by directors so nominated; or (iii) Holdings shall
cease to own, directly or indirectly, beneficially and of record, 100% of the
issued and outstanding Capital Securities of the Borrower or the Subsidiaries.
The Acquisition and the transactions contemplated by the Acquisition Agreement
(including under the “Escrow Agreement,” as defined in the Acquisition
Agreement) shall not be deemed to be a “Change in Control.”

 

“Consolidated EBITDA” shall mean, for Holdings and its Subsidiaries, for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) solely to the extent deducted in determining Consolidated Net
Income for such period, and without duplication, (A) Consolidated Interest
Expense, (B) income tax expense determined on a consolidated basis in accordance
with GAAP, (C) depreciation and amortization determined on a consolidated basis
in accordance with GAAP, (D) compensation paid solely in Capital Securities of
Holdings that are not Disqualified Capital Securities, (E) non-cash impairment
charges, (F) out-of-pocket fees, costs and expenses actually paid in connection
with the closing of the transactions contemplated by that certain Restructuring
and Exchange Agreement, dated as of January 11, 2018, by and among Holdings, the
Lenders and the Consenting Noteholders parties thereto, (G) severance costs or
one-time reduction-in-force compensation expenses paid to employees, (H)
expenses associated with the Dayton repurposing and restructuring of the sales
organization approved by the Administrative Agent in its sole discretion and (I)
all other non-cash charges approved by the Administrative Agent in its sole
discretion, determined on a consolidated basis in accordance with GAAP, in each
case for such period.

 

-2- 

 

 

“LIBO Rate” means the three-month London Interbank Offered Rate for deposits in
U.S. Dollars at approximately 11:00 a.m. (London, England time), quoted by the
Administrative Agent from the appropriate Bloomberg or Reuters page selected by
the Administrative Agent (or any successor thereto or similar source determined
by the Administrative Agent from time to time), which shall be that three-month
London Interbank Offered Rate for deposits in U.S. Dollars in effect two
Business Days prior to the last Business Day of the Fiscal Quarter immediately
prior to the relevant Fiscal Quarter, adjusted for any reserve requirement in
effect on such Business Day (including, basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System), such rate to be rounded up to the nearest
1/16 of 1% and such rate to be reset quarterly as of the first Business Day of
each Fiscal Quarter. If the Loans are advanced other than on the first Business
Day of a Fiscal Quarter, the initial LIBO Rate shall be that three-month London
Interbank Offered Rate for deposits in U.S. Dollars in effect two Business Days
prior to the date of the Loans, which rate shall be in effect until (and
including) the last Business Day of the Fiscal Quarter next ending. The
Administrative Agent’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.

 

“Optional PIK Interest” is defined in Section 3.4(a)(iii).

 

3.       Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting the definition of “Additional PIK Interest” in its entirety.

 

4.       Amendment to Section 3.2. Section 3.2 of the Credit Amendment is hereby
amended by deleting “9.0%” from such Section 3.2 and inserting “1.0%” in
replacement thereof.

 

5.       Amendments to Section 3.4. Section 3.4 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“SECTION 3.4 Interest Rate.

 

(a) From and after the Restatement Date until June 30, 2016:

 

-3- 

 

 

(i)       interest payable in cash by the Borrower shall accrue on the Loans
during such period at a rate per annum equal to 9.00%;

 

(ii)       additional interest (“PIK Interest”) shall accrue on the Loans during
such period at a rate per annum equal to the difference of (A) the sum of (1)
the Applicable Margin plus (2) the higher of (x) the LIBO Rate for such Interest
Period and (y) 1.00% minus (B) 9.00%, and such PIK Interest shall be added to
the outstanding principal amount of the Loans on the last day of each Fiscal
Quarter until July 1, 2016; and

 

(iii)        notwithstanding anything in this Section 3.4(a) to the contrary,
from and after the Restatement Date until March 31, 2016 , the Borrower may
elect, in its sole discretion and in lieu of interest payments pursuant to
Section 3.4(a)(i) and Section 3.4(a)(ii) during such period, by delivering
written notice to the Administrative Agent prior to the date on which the first
cash interest payment would be payable pursuant to Section 3.4(a)(i) and Section
3.6(c), to have all or any portion (as the Borrower shall so elect) of interest
on the Loans accrue on the Loans during such period at a rate per annum equal to
the sum of (1) the Applicable Margin plus (2) the higher of (x) the LIBO Rate
for such Interest Period and (y) 1.00% (“Optional PIK Interest”), and such
Optional PIK Interest shall be added to the outstanding principal amount of the
Loans on the last day of each Fiscal Quarter until March 31, 2016.

 

(b) From and after July 1, 2016 until February 13, 2018, PIK Interest shall
accrue on the Loans during such period at a rate per annum equal to the
difference of the sum of (1) the Applicable Margin plus (2) the higher of (x)
the LIBO Rate for such Interest Period and (y) 1.00%, and such PIK Interest
shall be added to the outstanding principal amount of the Loans on the last day
of each Fiscal Quarter until December 31, 2017 and on February 14, 2018;

 

(c) From and after February 14, 2018 until December 31, 2018:

 

(i)       interest payable in cash by the Borrower shall accrue on the Loans
during such period at a rate per annum equal to the sum of (1) 10.00% plus (2)
the LIBO Rate for such Interest Period; and

 

(ii)        notwithstanding anything in this Section 3.4(c) to the contrary,
from and after February 14, 2018 until December 31, 2018, the Borrower may
elect, in its sole discretion and in lieu of interest payments pursuant to
Section 3.4(c)(i) during such period, by delivering written notice to the
Administrative Agent prior to the date on which the first cash interest payment
would be payable pursuant to Section 3.4(c)(i) and Section 3.6(c), to have all
or any portion (as the Borrower shall so elect) of interest on the Loans accrue
on the Loans during such period as Optional PIK Interest at a rate per annum
equal to the sum of (1) 12.00% plus (2) the LIBO Rate for such Interest Period,
and such Optional PIK Interest shall be added to the outstanding principal
amount of the Loans on the last day of each Fiscal Quarter until December 31,
2018.

 

(d) From and after January 1, 2019 until June 30, 2019:

 

(i)       interest payable in cash by the Borrower shall accrue on the Loans
during such period at a rate per annum equal to the sum of (1) 10.00% plus (2)
the LIBO Rate for such Interest Period; and

 

-4- 

 

 

(ii)        notwithstanding anything in this Section 3.4(d) to the contrary,
from and after January 1, 2019 until June 30, 2019, the Borrower may elect, in
its sole discretion and in lieu of interest payments pursuant to Section
3.4(d)(i) during such period, by delivering written notice to the Administrative
Agent prior to the date on which the first cash interest payment would be
payable pursuant to Section 3.4(d)(i) and Section 3.6(c), to have all or any
portion (as the Borrower shall so elect) of interest on the Loans accrue on the
Loans during such period as Optional PIK Interest at a rate per annum equal to
the sum of (1) 15.00% plus (2) the LIBO Rate for such Interest Period, and such
Optional PIK Interest shall be added to the outstanding principal amount of the
Loans on the last day of each Fiscal Quarter until June 30, 2019.

 

(e) From and after July 1, 2019 until the Maturity Date, interest payable in
cash by the Borrower shall accrue on the Loans during such period at a rate per
annum equal to the sum of (1) 10.00% plus (2) the LIBO Rate for such Interest
Period.

 

(f) The interest rate shall be recalculated and, if necessary, adjusted for each
Interest Period, in each case pursuant to the terms hereof.

 

(g) All references hereunder to the principal amount of the Loans shall include
any PIK Interest or Optional PIK Interest, if any, so added to the principal.

 

(h) Notwithstanding anything in this Section 3.4 to the contrary, the Borrower
may, in its sole discretion, and in lieu of PIK Interest and/or Optional PIK
Interest payments pursuant to Sections 3.4(a), (b), (c) or (d), by delivering
written notice to the Administrative Agent prior to the date on which any such
payment-in-kind interest payment would have been payable pursuant to Section
3.4(a), (b). (c) or (d) and Section 3.6(c), elect to pay such aggregate
principal amount of PIK Interest and/or Optional PIK Interest in cash instead of
making payment-in-kind, in which case the Borrower shall be required to make
such PIK Interest and/or Optional PIK Interest payment in cash at the time such
payment-in-kind interest would have been payable pursuant to Section 3.4(a),
(b), (c) or (d) and Section 3.6(c).”

 

6.       Amendments to Section 3.5. Section 3.5 of the Credit Agreement is
hereby amended by deleting “, Additional PIK Interest” from such Section 3.5.

 

7.       Amendments to Section 3.6. Section 3.6 of the Credit Agreement is
hereby amended by deleting the last sentence from such Section 3.6 in its
entirety.

 

8.       Amendments to Section 8.4(a). Section 8.4(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)        [Intentionally Omitted.]”

 

9.       Amendments to Section 8.4(b). Section 8.4(b) of the Credit Agreement is
hereby amended by deleting the first two sentences from such Section 8.4(b) in
their entirety and inserting the following in lieu thereof:

 

“At all times after February 14, 2018, the Liquidity shall not be less than
$500,000.”

 

-5- 

 

 

10.       Amendments to Section 8.4(c). Section 8.4(c) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(c) Consolidated Senior Leverage Ratio. The Consolidated Senior Leverage Ratio
shall not be greater than the amount set forth below at any time, in each case,
other than as set forth in the definition thereof, with respect to the most
recent period of four Fiscal Quarters then ended (starting at the time that the
financial statements for the most recent four Fiscal Quarters ended June 30,
2019 are required to have been delivered hereunder (or have been so delivered,
if earlier)):

 

Four Fiscal
Quarters Ended Consolidated Senior
Leverage Ratio June 30, 2019 10.00:1.00 September 30, 2019 10.00:1.00 December
31, 2019 8.00:1.00 March 31, 2020 7.00:1.00 June 30, 2020 7.00:1.00

 

11.       Amendments to Section 8.4(d). Section 8.4 of the Credit Amendment is
hereby amended by adding the following as a new Section 8.4(d):

 

“(d) Consolidated EBITDA. The Consolidated EBITDA for the periods set forth
below shall not be less than the amounts set forth opposite such periods for the
periods set forth below:

 

Testing Period Minimum Consolidated EBITDA Three Fiscal Quarters ended September
30, 2018 $2.2 million Four Fiscal Quarters ended December 31, 2018 $4.0 million
Four Fiscal Quarters ended March 31, 2019 $5.5 million Four Fiscal Quarters
ended June 30, 2019 $7.0 million Four Fiscal Quarters ended September 30, 2019
$8.5 million Four Fiscal Quarters ended December 31, 2019 $10.0 million Four
Fiscal Quarters ended March 31, 2020 The greater of (a) $10.0 million or (b) 75%
of projected Adjusted EBITDA for such period pursuant to projections, based on
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made, delivered to the Administrative Agent no later than December
31, 2019 Four Fiscal Quarters ended June 30, 2020 The greater of (a) $10.0
million or (b) 75% of projected Adjusted EBITDA for such period pursuant to
projections, based on good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, delivered to the Administrative
Agent no later than December 31, 2019

 

-6- 

 

 

12.       Waiver. The Lenders hereby waive any non-compliance with (a) the
covenant set forth in Section 8.4(a) of the Credit Agreement as in effect prior
to this Amendment for the Fiscal Quarter ended December 31, 2017, (b) the
covenant set forth in the second sentence of Section 8.4(b) of the Credit
Agreement as in effect prior to this Amendment for the period from and including
November 1, 2017 through and including December 31, 2017 and (c) the covenant
set forth in Section 8.4(c) of the Credit Agreement as in effect prior to this
Amendment for the four Fiscal Quarters ended December 31, 2017.

 

13.       Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Borrowers, the Administrative Agent, the Lenders
and the Guarantors of a counterpart signature of the others to this Amendment
duly executed and delivered by each of the Borrowers, the Lenders, the
Administrative Agent and the Guarantors.

 

14.       Expenses. The Borrowers agree to pay on demand all expenses of the
Administrative Agent (including, without limitation, the fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Administrative Agent)
incurred in connection with the Administrative Agent’s review, consideration and
evaluation of this Amendment, including the rights and remedies available to it
in connection therewith, and the negotiation, preparation, execution and
delivery of this Amendment.

 

15.       Representations and Warranties. The Borrowers and the Guarantors
represent and warrant to each Lender as follows:

 

(a)       After giving effect to this Amendment, the representations and
warranties of the Borrowers and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)       Before and after giving effect to this Amendment, no Default or Event
of Default under the Credit Agreement has occurred or will occur or be
continuing.

 

-7- 

 

 

16.       No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents, or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Credit Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

 

17.       Waiver and Release. TO INDUCE THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE LENDERS, TO AGREE TO THE TERMS OF THIS AMENDMENT, THE BORROWERS,
THE GUARANTORS AND THEIR AFFILIATES (COLLECTIVELY, THE RELEASING PARTIES”)
REPRESENT AND WARRANT THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO
THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH THEY:

 

(a)       WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES
OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF;
AND

 

(b)       FOREVER RELEASE, RELIEVE, AND DISCHARGE THE ADMINISTRATIVE AGENT, THE
LENDERS, THEIR OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
PREDECESSORS, SUCCESSORS, ASSIGNS, ATTORNEYS, ACCOUNTANTS, AGENTS, EMPLOYEES,
AND REPRESENTATIVES (COLLECTIVELY, THE "RELEASED PARTIES"), AND EACH OF THEM,
FROM ANY AND ALL CLAIMS, LIABILITIES, DEMANDS, CAUSES OF ACTION, DEBTS,
OBLIGATIONS, PROMISES, ACTS, AGREEMENTS, AND DAMAGES, OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, CONTINGENT OR FIXED,
LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, WHETHER AT LAW OR IN EQUITY,
WHICH THE RELEASING PARTIES EVER HAD, NOW HAVE, OR MAY, SHALL, OR CAN HEREAFTER
HAVE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY BASED UPON, CONNECTED
WITH, OR RELATED TO MATTERS, THINGS, ACTS, CONDUCT, AND/OR OMISSIONS AT ANY TIME
FROM THE BEGINNING OF THE WORLD THROUGH AND INCLUDING THE DATE HEREOF, INCLUDING
WITHOUT LIMITATION ANY AND ALL CLAIMS AGAINST THE RELEASED PARTIES ARISING UNDER
OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

-8- 

 

 

(c)       IN CONNECTION WITH THE RELEASE CONTAINED HEREIN, THE RELEASING PARTIES
ACKNOWLEDGE THAT THEY ARE AWARE THAT THEY MAY HEREAFTER DISCOVER CLAIMS
PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR DIFFERENT FROM
THOSE WHICH THEY KNOW OR BELIEVE TO BE TRUE, WITH RESPECT TO THE MATTERS
RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF THE RELEASING PARTIES,
THROUGH THIS AGREEMENT AND WITH ADVICE OF COUNSEL, FULLY, FINALLY, AND FOREVER
TO RELEASE ALL SUCH MATTERS, AND ALL CLAIMS RELATED THERETO, WHICH DO NOW EXIST,
OR HERETOFORE HAVE EXISTED. IN FURTHERANCE OF SUCH INTENTION, THE RELEASES
HEREIN GIVEN SHALL BE AND REMAIN IN EFFECT AS A FULL AND COMPLETE RELEASE OR
WITHDRAWAL OF SUCH MATTERS NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY
SUCH ADDITIONAL OR DIFFERENT CLAIMS OR FACTS RELATED THERETO.

 

(d)       THE RELEASING PARTIES COVENANT AND AGREE NOT TO BRING ANY CLAIM,
ACTION, SUIT, OR PROCEEDING AGAINST THE RELEASED PARTIES, DIRECTLY OR
INDIRECTLY, REGARDING OR RELATED IN ANY MANNER TO THE MATTERS RELEASED HEREBY,
AND FURTHER COVENANT AND AGREE THAT THIS AGREEMENT IS A BAR TO ANY SUCH CLAIM,
ACTION, SUIT, OR PROCEEDING.

 

(e)       THE RELEASING PARTIES REPRESENT AND WARRANT TO THE RELEASED PARTIES
THAT THEY HAVE NOT HERETOFORE ASSIGNED OR TRANSFERRED, OR PURPORTED TO ASSIGN OR
TRANSFER, TO ANY PERSON OR ENTITY ANY CLAIMS OR OTHER MATTERS HEREIN RELEASED.

 

18.       Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 

-9- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

        By: /s/ Carl D. O’Connell   Name: Carl D. O’Connell   Title: Chief
Executive Officer         XTANT MEDICAL HOLDINGS, INC.,   (fka: Bacterin
International Holdings, Inc.)   as a Guarantor         By: /s/ Carl D. O’Connell
  Name: Carl D. O’Connell   Title: Chief Executive Officer         X-SPINE
SYSTEMS, INC.,   as a Guarantor and the Additional Delayed Draw Borrower        
By: /s/ Carl D. O’Connell   Name: Carl D. O’Connell   Title: Chief Executive
Officer         XTANT MEDICAL, INC.,   as a Guarantor         By: /s/ Carl D.
O’Connell   Name: Carl D. O’Connell   Title: Chief Executive Officer

 

Signature Page to Twenty-Third Amendment to A&R Credit Agreement

 

 

 

 

  ROS Acquisition Offshore LP,
as a Lender and as the Administrative Agent         By OrbiMed Advisors LLC,
solely in its capacity as   Investment Manager         By: /s/ W. Carter Neild  
Name: W. Carter Neild   Title: Member         ORBIMED ROYALTY OPPORTUNITIES II,
LP,
as a Lender         By OrbiMed ROF II LLC,   its General Partner   By OrbiMed
Advisors LLC,   its Managing Member         By: /s/ W. Carter Neild   Name: W.
Carter Neild   Title: Member

 

Signature Page to Twenty-Third Amendment to A&R Credit Agreement

 

 

